 

ase 6:19-cr-00074-PGB-GJK Document 49 Filed 08/20/19 Page 1 of 1 PagelD 116

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA
-VS- Case No. 6:19-cr-74-Orl-40GJK

LESLIE MUNIZ

 

REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

 

The Defendant, by consent, has appeared before me pursuant to Rule 11, F.R.Cr.P. and Rule
6.01(c)(12), Middle District of Florida Local Rules, and has entered a plea of guilty to Count One of
the Indictment. After cautioning and examining the Defendant under oath concerning each of the
subjects mentioned in Rule | 1, [determined that the guilty plea was knowledgeable and voluntary and
that the offenses charged are supported by an independent basis in fact containing each of the essential
elements of such offense. I therefore recommend that the plea of guilty be accepted and that the

Defendant be adjudged guilty and have sentence imposed accordingly. The Defendant is released on

 

conditions pending sentencing.

Date: August 20, 2019 SENG

GREGORY J. KELLY
UNITED STATES MAGISTRATE JUDGE

NOTICE

Failure to file written objections to this Report and Recommendation within fourteen (14) days from
the date of its service shall bar an aggricved party from attacking such Report and Recommendation before
the assigned United States District Judge. 28 U.S.C. Section 636(b)(1)(B), Rule 6.02 Middle District of
Florida Local Rules.

Copies furnished to:
United States Marshal, United States Attorney, Federal Public Defender, United States Probation
Office, U.S. District Judge

 

 
